ORIGINAL
      lfn tbe Wniteb $tates (!Court of jfeberal (!Claitns
                                       No. 17-1449C
                                   (Filed May 23, 2018)
                                 NOT FOR PUBLICATION

* * * * * * * * * * * * * * * * * *
                                         *
                                         *
ANGELIQUE NICHOLE                        *
BANKSTON,                                *
                                         *
                                         *
                                                                  FILED
                    Plaintiff,
                                         *                       MAY 2 3 2018
      v.                                 *
                                         *                      U.S. COURT OF
                                                               FEDERAL CLAIMS
THE UNITED STATES,                       *
                                         *
                    Defendant.           *
                                         *
* * * * * * * * * * * * * * * * * *


                                        ORDER

       As explained in this Court's May 9, 2018 Order, ECF No. 19, this case was
dismissed for failure to prosecute. The plaintiff, Angelique Nichole Bankston, had
been given numerous time extensions since November of 2017 to file a response to
the government's motion to dismiss this case- filed on October 31, 2017. See ECF
No. 7. Ms. Bankston's response was due on April 10, 2018. See ECF No. 18. By
May 9, 2018, this Court had received nothing from Ms. Bankston and dismissed this
case for failure to prosecute under Rule 41(b) of the Rules of t he United States
Court of Federal Claims (RCFC). ECF No. 19.

       On May 17, 2018, a paper opposing the government's motion to dismiss this
case was received in a mangled envelope. The certificate of service signed by the
plaintiff is dated April 10, 2018. It appears that the envelope was mailed but then
returned to the prison's mailroom with an "unable to forward" sticker appended,
and then resent after its return. Given Ms. Bankston's prose status and that it
appears from the certificate of service that Ms. Bankston delivered the paper to
prison-mail staff on April 10, 2018, the paper was t imely. See Houston v. Lack, 487
U.S. 266, 270- 75 (1988) (holding that a prose prisoner's paper is timely filed once it
is delivered to prison authorities). Because this case has already been closed, the
Court will treat the paper as a motion for reconsideration under RCFC 59 and will
allow it to be filed as such. Thus, to t he extent that the motion seeks
reconsideration of this Court's determination t hat Ms. Bankston failed t o prosecute
her claim, t he motion is GRANTED-IN-PART because Ms. Bankston did attempt
to timely respond to the government's motion.

         The plaintiff, however, presents no grounds warranting the reopening of this
case. Her paper is premised on "sover eign citizen" beliefs t hat the U nited States is
a private corporation and that the federal government has imposed its laws on her
without h er contractual consent. But as this court has previously explained, such
"claims a re frivolous and cannot serve as the basis for this Court's assertion of
jurisdiction." Mitchell v. United States, 136 Fed. Cl. 286, 289 (2018) . Furt her, as
noted in the Court's May 9 Order, this court has no authority to review the
decisions of other fe deral courts-including criminal judgments. See E CF No. 19, at
2 n.'j'. The motion is ther efor e DENIED-IN-PART regarding plaintiff's attempts to
litigate frivolous matter s that are beyond this court's jurisdiction, as dismissal was
required under RCFC 12(h)(3). This case shall r emain closed.

IT IS SO ORDERED.


                                        v1~~~rJf-rrJTIT~Ff-~--

                                        Ju




                                         -2-